Per Curiam.

We adopt the findings and conclusions of the board. As a member of the bar, respondent is expected to know the Rules for the Government of the Bar. Gov.Bar R. V(6)(E) provides that within twenty days after the mailing of the notice of a disciplinary complaint, the respondent shall file six copies of his *226or her answer and serve a copy of that answer on counsel of record named in the complaint. Although respondent mailed a “Response to Complaint” to relator on May 12, 1997, that document was not properly filed with the board after the mailing of the notice of the complaint on June 16, 1997. Respondent was therefore in default, and the board properly granted the motion for default judgment.
Respondent’s allegation that he had been advised by.relator that all charges against him had been dropped was not properly brought before the board and, even if it could be considered, does not excuse compliance with the procedural requirement of filing an answer to the complaint.
Recently, in Lake Cty. Bar Assn. v. Vala (1998), 82 Ohio St.3d 57, 693 N.E.2d 1083, where the board found no disciplinary violation, but found a failure to cooperate in the investigation of the grievances, we imposed a one-year suspension with the entire year stayed, during which time respondent was to be on probation. In this case, respondent’s failure to communicate promptly with the relator led to the filing of the complaint and, as in Vala, the needless expenditure of time and money. As we said in Vala, “[rjelator might not have filed this complaint had respondent been forthcoming when first advised of the grievances.” Id. at 59, 693 N.E.2d at 1084.
We adopt the recommendation of the board. Respondent is hereby suspended from the practice of law for six months with the six-month suspension stayed, during which time respondent shall be on probation, on condition that no further disciplinary complaints be certified against respondent during the probationary period. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.